Citation Nr: 0119219	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  00-13 458	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to increased initial evaluations for post-
traumatic stress disorder (PTSD), currently rated 50 percent 
disabling, and previously rated 30 percent disabling.  

(The issue of entitlement to a Home Improvement and 
Structural Alteration (HISA) grant for the cost of installing 
central air conditioning is the subject of a separate 
decision.)  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1966 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 RO decision which 
granted service connection for PTSD with an initial 10 
percent evaluation effective June 5, 1992, the date of the 
claim.  The veteran expressed disagreement with the initial 
evaluation.  In a December 1994 decision, the RO increased 
the rating for PTSD to 30 percent disabling, effective to 
June 5, 1992.  The evaluation for PTSD was increased to 50 
percent in a December 1999 RO decision.  The effective date 
assigned was April 8, 1999, the date of a statement from the 
veteran that his disorder had increased in severity.  The 
veteran has not indicated he is satisfied with this 
evaluation, and thus the claim is still before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993). 

It is noted that this award is an initial grant of disability 
compensation as to this issue.  As such, under the guidance 
of the Fenderson case "staged" ratings are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  
As such, that issue is reframed as set forth on the title 
page.

The veteran was scheduled for a personal hearing before a 
Member of the Board in May 2001; however, it was canceled at 
his request.  Thus, consideration will proceed based on the 
evidence of record.  He did appear at a hearing at the RO.  A 
transcript of that hearing is on file.



FINDINGS OF FACT

1.  The veteran's PTSD was initially manifested by no more 
than definite social and industrial impairment, nor was it 
shown, prior to April 1999 that his was unable to generally 
function satisfactorily in routine self care or in 
employment.

2.  The veteran's PTSD is currently productive of no more 
than considerable occupational and social impairment with 
reduced reliability and productivity with difficulty in 
establishing and maintaining effective work and social 
relationships.  

3.  He is not currently shown to have occupational and social 
impairment with deficiencies in most areas, suicidal 
ideations, obsessional rituals, illogical, obscure, or 
irrelevant speech, near continuous panic attacks, an 
inability to function independently, disorientation, or to be 
neglectful of his personal hygiene.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD, prior to April 8, 1999, have not been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000 (Nov. 9, 2000; 114 Stat. 2096), Pub. L. No. 106-475 
(2000) (to be codified at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996) and 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  

2.  The criteria for a current evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 
114 Stat. 2096), Pub. L. No. 106-475 (2000) (to be codified 
at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996) and 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5100 et. seq.).  It appears that 
all appropriate notice has been provided, and it does not 
appear that additional examination is indicated.  He has been 
provided with statements of the case, and has been sent 
letters and rating actions concerning the information needed 
to support his claim.  There is no need for additional 
development, nor is it shown that there are additional 
records that could be obtained.  As such, the Board will 
proceed to the merits of the case.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  

On and before November 6, 1996, the rating schedule directed 
that a 30 percent disability evaluation was warranted for 
PTSD when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent disability evaluation was warranted 
for PTSD when there was considerable impairment in the 
veteran's ability to establish or maintain effective or 
favorable relationships with people and that his reliability, 
flexibility, and efficiency levels be so reduced by reason of 
his psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the veteran's ability to establish and maintain effective or 
favorable relationships with people be severely impaired and 
the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
required that the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, the veteran's symptoms are 
totally incapacitating psychoneurotic, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities.  Under the amended rating 
schedule, a 30 percent disability evaluation is warranted for 
PTSD which is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent disability 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires total occupational and social impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  

The Court has instructed that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990), see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As the veteran filed his 
claim of entitlement to service connection for PTSD in July 
1992, the Board will consider both the old and revised 
criteria in evaluation the claim.  It is also noted that the 
holding in Fenderson is for application, and that the 
question of a rating in excess of 30 percent prior to April 
1999, and a rating in excess of 50 percent currently will be 
considered.

When all the evidence is assembled the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.  

Historically, the veteran filed his initial claim for service 
connection for PTSD in July 1992.  In an October 1993 
decision, the RO granted service connection for PTSD with a 
10 percent evaluation, effective June 5, 1992.  In December 
1994, the RO increased the rating for PTSD to 30 percent 
disabling, effective June 5, 1992.  The evaluation for PTSD 
was increased to 50 percent disabling in a December 1999 
decision.  This rating was effective April 8, 1999.

A review of his service personnel and medical records reveals 
that the veteran's period of active duty included service in 
Vietnam.  He was awarded several medals including, the 
National Defense Service Medal, the Vietnam Service Medal and 
the Purple Heart Medal.  Service medical records reflect that 
in August 1967, the veteran stepped on a land mine in the 
Republic of Vietnam and sustained a traumatic amputation of 
the right foot.  

The post service medical evidence of file includes extensive 
VA treatment records primarily for several physical 
disabilities, as well as his mental disabilities.  

On VA examination in December 1992, the veteran reported that 
he had a "startle reflex" on his job.  He related that he 
had nightmares of Vietnam once in a couple of months.  He 
said that such problem had not caused him to lose work time 
at his job and he was able to get through the next day of 
working.  No history of hospitalization for any mental or 
emotional problem was noted.  On mental status examination, 
the veteran's response was relevant coherent and spontaneous.  
His mood was somewhat apprehensive in the beginning but he 
was able to describe his problems and his history without any 
hesitation.  His affect was appropriate and he was oriented 
in three spheres.  He denied having any audiovisual 
hallucination or delusional ideation.  He had sleep 
difficulty mainly due to leg pain and intermittent 
nightmares.  His insight and judgment were average.  His 
memory for recent and remote events was clinically intact.  
The examiner noted that the veteran had some features of PTSD 
but he was able to carry on his steady job, having lost no 
time on the job due to emotional problems.  The diagnoses 
included features of PTSD, mild.  His Global Assessment of 
Functioning (GAF) score was 80/90.  

In a February 1993 VA Social Work summary report, it was 
noted that the combat-related events that the veteran 
experienced during his service in Vietnam remained quite 
vivid in his life and he was able to provided detailed 
descriptions of events and circumstances surrounding his 
combat injury.  The veteran indicated that he had been 
married for many years and described his marital relationship 
as "pretty good".  It was noted that during the interview 
he sometimes experienced difficulty expressing himself.  His 
mood was somewhat anxious.  No evidence of thought disorder 
was noted.  It was noted that he had support in dealing with 
his problems and was very committed to his family.  

A January 1993 VA psychology record notes the veteran's PTSD 
symptoms including, nightmares of his Vietnam experiences, 
numbing effect, startle stress disorder, avoidance of 
situations which reminded him of his trauma, irritability and 
some difficulties in concentration.  The diagnostic 
impression included PTSD, mild, chronic with somatization and 
somatoform panic disorder secondary to his service-connected 
injury with PTSD features.  

VA medical records dated May 1992 to September 1994 generally 
show treatment for unrelated conditions.  Several records 
noted that the veteran reported difficulty controlling his 
anger, especially at work.  

On VA examination in May 1994, the veteran related that he 
received treatment for service-connected PTSD and was on no 
medications for the condition.  He related that he 
experienced increased startle reflex, irritability and 
difficulty controlling his impulses.  He complained of 
depression and insomnia related to persistent phantom pains.  
He had some disinterest and tended to isolate himself due to 
mistrust of others.  He had occasional nightmares regarding 
Vietnam as well as flashbacks.  On mental status examination, 
the veteran was conscious, alert and cooperative, but angry 
and became irritable.  He was oriented in all three spheres 
without gross memory impairment.  No suicidal or homicidal 
ideations were reported.  He was relevant, spontaneous, and 
coherent without loosening of associations.  Affect was 
appropriate.  No hallucinations or delusions were noted.  
Insight as well as judgment was fair.  The examiner indicated 
that symptoms of PTSD were still evident.  The diagnosis was 
PTSD.  His GAF score was 75/75.  

During the December 1994 RO hearing, the veteran testified 
regarding work and social difficulties related to his 
service-connected PTSD.  PTSD symptoms including, increased 
startle reaction were noted.  

In an April 1999 statement in support of his claim, the 
veteran related that his performance and attendance on the 
job had dwindled over the last several years due to PTSD.  He 
stated that the condition affected his concentration, 
attitude towards work, and work efforts.  He said that his 
mental outlook was very depressing.  

On VA examination in September 1999, the veteran related his 
combat history during service in Vietnam including, the 
eventual amputation of his right foot following a combat 
injury.  It was noted that he suffered from a phantom limb, 
experienced flashbacks of the incident every night, and at 
times could not sleep.  He said that he often woke up at 
night yelling and screaming.  He indicated that he had 
startle reaction and interpersonal problems, particularly 
related to family members.  He said that his medical problems 
had reached the point where he could not do his job.  
Problems with controlling his anger were noted.  On mental 
status examination, the veteran was alert, coherent, and goal 
directed.  He affect was euthymic with a wide range.  No 
signs of hallucinations or delusional thinking were shown.  
He admitted suicidal thoughts but denied that he would follow 
through.  Sound judgment and insight were noted.  He voiced a 
number of somatic complaints relative to treatment for colon 
cancer and sexual dysfunction.  He felt weak, tired easily, 
and had chronic pain and phantom limb symptoms in the stump 
of his amputated leg.  No serious memory defects were noted 
although, he complained of anxiety provoked symptoms.  The 
diagnosis was PTSD, chronic with severe anxiety.  The GAF 
score was 45.  

Subsequent to this examination, the current 50 percent rating 
was assigned.  Previously a 30 percent rating was in effect.  
In addition a total rating for individual unemployability was 
assigned by rating action of December 1999, effective April 
8, 1999.

The Board has reviewed the evidence on file prior to the 
assignment of the 50 percent rating effective in April 1999.  
It is concluded, based on that review that assignment of a 
rating in excess of 30 percent for that time is not 
indicated.  Significantly on the two VA examinations during 
that time the GAF was recorded as between 75 to 80.  It was 
indicated that the veteran was working.  More recently, the 
psychiatric findings are more severely disabling than in the 
past.  In April 1999, it was indicated that he was worse.  
That seems to be the case.  During the period prior to April 
1999, there were no findings that would justify the 50 
percent rating under the old or the new criteria.

After reviewing the applicable rating criteria in effect both 
prior to and since November 7, 1996, and the reported 
objective findings and subjective complaints, the Board is of 
the opinion that a current evaluation in excess of 50 percent 
for the veteran's PTSD is not in order.  Specifically, a 70 
percent evaluation would only be in order when occupational 
and social impairment was present with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfered with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

Although the record clearly demonstrates that the veteran 
experiences some occupational and social impairment with 
deficiencies in several areas, as noted above, the Board 
finds that the veteran's disability does not rise to the 
level of a 70 percent evaluation.  For example, the evidence 
does not reflect that he has, or ever had, obsessional 
rituals which interfere with routine activities, illogical, 
obscure, or irrelevant speech, near continuous panic attacks, 
spatial disorientation, or neglect of personal appearance and 
hygiene, as required by the regulations.  He has reported 
suicidal thoughts only during the most recent VA examination 
but there is no evidence of hospitalizations or treatment for 
threatened or attempted suicide.  He has also indicated a 
history of increased startle response and irritability but, 
except for his reported history, there are no specific 
incidents noted in the claims file.  

Moreover, the most recent VA examination report revealed that 
the veteran was alert and oriented to time, place, and 
person.  Mood was described as euthymic.  There was no 
evidence of impairment of thought process or communication, 
delusions, hallucinations, inappropriate behavior, or memory 
loss or impairment.  While he continued to report difficulty 
sleeping, some of this has been shown to be attributable to 
phantom pain related to his right leg amputation.  Such 
findings are consistent with no greater than 50 percent 
evaluation under Diagnostic Code 9411.  As such, entitlement 
to a greater than 50 percent evaluation for PTSD is not 
warranted based on the objective findings of record.  

Finally, under the old criteria, a 50 percent rating for PTSD 
was warranted where there was considerable social and 
industrial impairment.  A 70 percent rating was warranted 
where there was severe social and industrial impairment.  38 
C.F.R. § 4.132 Code 9411 (1996).  Significantly, the above 
reported findings support a finding of a rating of 50 percent 
but no more under the old criteria as well.  As noted, there 
appears to be no substantive difference in the application of 
the criteria in this case.  The findings and symptoms 
reported above do not show more than considerable impairment 
in establishing or maintaining effective or favorable 
relationships.  The foregoing discussion concerning social 
and industrial functioning is for consideration in making 
this determination.  Thus, a rating in excess of 50 percent 
is not warranted under any of the applicable criteria.

The Board has considered the veteran's written statements 
that his PTSD is worse than currently evaluated.  Although 
his statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.  

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for PTSD.  Moreover, the evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to increased initial evaluations for PTSD, 
previously rated 30 percent prior to April 8, 1999, and 
currently evaluated at 50 percent disabling, is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

